Hon. Raymond Thornton             Opinion No. WW-30
District Attorney  .’
Belton. Texas                     Re:    Are military personnel Living on
                                         or off Federal Reservations,
                                         whether renters  or property
                                         owners, subject to.taxes on per-
                                         sonal property, specifically
Dear Mr.   Thornton:                     automobiles.

             You request our opinion as to whether personal property,
specifically   automobiles. owned by military personnel living on or
off a Federal military reservation in your County, is subject to ad
valorem taxes.

           We assume:for   the purpose of this opinion that the auto-
mobiles are the personals and lndlvldual property of the military
personnel.

           You ask, three questions   as follows:

          1. Are.mllltary     personnel, who live on a Federal
    Reservation,  subject to being assessed   taxes on personal
    property,’ or specifically on automobiles7

          2.  Are military personnel, who live off Federal
    Reservation, .in rented homes, subject to belng assessed
    taxes on personal. property, or speciftcally on automobiles?

          3. Are, milRary personnel, .who own real’ estate ‘.ln
    this County, said real estate having been purchased while
    sald personnel were asslgned to a mllltary installation in
    this County, subject to being assessed   taxes on personal
    property, or specifically on automobiles?

          Article 7147, Vernon’s Civil Statute;, de&es   personal
property for the purpose of taxation, insofar as material here, as
follows:                 _                       I ‘,
            *Personal.property, for the purpose. of taxation,
    shall be construed to include all goods,, chattels and
    effects, and all moneys, credits. bonds and other
    evidences of. debt owned by cltlnens of this State,
    whether’ the same be in or ‘out of the State; . . . w
    Hon. Raymond Thornton,        page 2 (WW-30)



              It is observed from the foregoing definition of personal
    property subject to taxation In this State that one of the conditions
I   1s~“owned by citizens of this State”,

                Automobiles owned by members of the military forces,
    who are cltiee,ns of this State, are clearly subject to ad valorem
    taxation, lf owned on January 1st of the taxable year.

              An altogether different problem arises, however, as to
    military personnel transferred from other states to mllltary reser-
    vations or posts’ In this State under orders of military authority.

               In the absence of a clear and positive intention to effect
    a change of domicile, residence or citizenship of a person in the
    military service, such a person does not lose or abandon his
    residence or citizenship which he had when he entered the service
    from another state, nor does he acquire a new residence or become
    a citizen of the state to which he is transferred and serves, this
    regardless  of the duration of his service in such a state.

                  The ,case of Wilson   v. Wilson,   18~9 S.W.Zd   212 (Tex.Clv.
    APP..    1945) held:

                   “A review of the law pertaining to the residence of
            a soldier who is sent to Texas from another state under
            military orders properly begins with the case oft
            Gallagher v. Gallagher, Tex.Civ.App..   ,214 ‘S.W. 516. 518.
            It is there held that the words ‘inhabitant.’ ‘citizen  and
            ‘resident’ mean substantially the same thing.     In order to
            be any inhabitant one must acquire a domicile or home,
            and it must. have the stamp of permanency on it. There
            must not only,be an intention to establish a permanent
            domicile or home, but the intention must be accompanied
            by some act done in the execution of the intent. A
            soldier can abandon his domicile of origin and select
            another. yet, in order to show a new domicile during
            the term of enlistment, there must be the clearest
            and most unequivocal proof. . ..*

               In Commercial   Credit     Corp. v. Smith, 143 Tex. 612,   .
    187 S.W.2d,363  (1945), the Court     quoted with approval the following
    statement from Tex.. Jury.:

                   *‘A soldier or sailor does not acquire
            a new domicile merely from being stationed at a
            particular place in line of duty.    His domicle
            remains the same as that which he had when he
            entered the service, unless he shows a change by
            proof of clear and unequivocal intention.’ 15 Tex.
            Jur. 716.   See also Therwanger V. Therwanger, Tex.
            Civ.App. 175 S.W.2d 7~04.”        “’
Hon. Raymond Thornton,     page 3 (WW-30)



            From the foregoing it Is clear, that military personnel
transferred from other states to this State and stationed at military
reservations   or’ posts in this State, in’ the .absence of ,a very clear
intent to abandon their cltiaenship In the state from which they trans-
fer and establish a new residence and become a citizen of Texas,
may not be taxed ad valore~m upon automobiles or other personal
property owned by them.

            The Federal Soldiers~ and Sailors’ Relief Act, ~relatlng to
taxation of property of military personnel, definitely provides that,
personal property owned by military personnel does not acquire a
taxable situs in the state to which ~they are transferred.    Section 514,
50 U.S,C. Appendix, Section 574, of the Soldiers and Sailors Civil
Relief Act.    This statute further provides that the term “personal
property”   as  including tangible and intangible property, including
motor vehicles.

            The Supreme Court of the United States, in construing
this statute in the case of Clalrborn Dameron v. A. S. Brodhead.
345 U.S. 322, 97 L.Ed. ,1041, 73 S. Ct. 721. 32 A.L.R.Zd 612, said:
           I
              . . . The short ~answkr to thenargument that
     it therefore only applies where multiple. taxation is
     a real posslblllty is that ,the plain words of the
     statute do not say so.. ,In fact, they are much broader:
   ’ ‘personal property shall not be deemed to be located
     or present in or have a ~situs for ‘taxation’ in the
     state of temporary presence ‘in any. case.     There is
     no suggestion that the State of original,, residence must
     have imposed a property tax. Since the. language of
     the section does not e,stabllsh a condition to its
     application. .we would not be justified in doing so.
     . . . In fact though the evils .of potential multiple
    .taxatlon may have given rise to this piovislon.     Congress
     appears ,to have chosen thenbroader ~technique of the
     statute carefully, .freeing servicemen from both income
     and property taxes imposed by ‘any state by virtue of
     their presence there as a result of~milltary orders.
     It ,saved the sole right of taxation to the state of
     original residence whether or not that state exercised
     that right.. Congress, manifestly. thought that compul-
     sory presence In a state should not alter the benefits
     and burdens of our system of dual federplism during          ,,
     service with the armed forces.’        . :        ~’
           Our courts decisions make an exception as to the taxa-
bility of personal.property,   including automobiles owned by
non-residents   lf they acquire a business situs by their use in this
State in connection with the operation of a business.    If an
automobile or other motor vehicle should be devoted to and used
Hon. Raymond Thornton,    page 4 (WW-30)



in connection with the:‘dperation of some trade or ~business in this
State by a persoh  in the military service; it would be taxable,
notwithstanding the owner may be a resident, and citizen of another
state.

             It is immaterial whether military personnel live on or
off the military reservation or post or that they live in rented
houses off the reservation.     Neither is it mater,ial that they may
have purchased real estate in the county where stationed before
or during their assignment to military service at the military
reservation,    provided the real estate was not purchased for the
purpose of esta fi  lis n a home an
abandonment of citlsenship In the state from which transferred.

                                SUMMARY

          Automobiles owned by military personnel
          assigned to duty in this ‘State are subject to
          ad valorem taxes .if owned by residents and
          citizens of this State on January. 1st of a
          ,taxable year.   But automobiles owned by
          military personnel transferred from’ another
          state to this State under military orders are
          not subject to ad valorem taxes so long as
          the owner remains a resident and citize’n
          of the state from which transferred.        If,
          however, an automobile Is devoted to use in
          this State in a trade or business. it acquires a
          commercial     or business situs in this State
          and is taxable regardless      of the fact the
          owner is in then military service and retains
          his residence or citizenship in the State from
          which transferred.     If real estate~‘ls purchased
          for the purpose of establishing a home and
          citizenship in ‘this State, the personal property
          of military personnel, as well as real estate,
          -.&lll be subject to taxation.          .:

                                         Yours        very’truly,
                                                     ,.
APPROVED:                               WILL WILSON
                                        Attorney General
OPINION COMMITTEE
H. Grady Chandler, Chairman

LPL: cs
                                         ?ytiL-/ .  .           r
                                              Assistant